          Case 1:18-cv-10506-ADB Document 301 Filed 03/14/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

SAMUEL KATZ and LYNNE RHODES,                        No. 1:18-cv-10506
individually, and on their own behalf and
on behalf of all others similarly situated,          PLAINTIFFS’ OPPOSITION TO
                                                     DEFENDANTS’ MOTION FOR LEAVE
                 Plaintiffs,                         TO FILE A SUMMARY JUDGMENT
        v.                                           BRIEF IN EXCESS OF LOCAL RULE
                                                     PAGE LIMITS
LIBERTY POWER CORP., LLC,
LIBERTY POWER HOLDINGS, LLC,
Delaware limited liability companies,

          Defendants.
LIBERTY POWER CORP., LLC, and
LIBERTY POWER HOLDINGS, LLC,

                 Third-Party Plaintiffs,
        v.

MEZZI MARKETING, LLC,

                 Third-Party Defendant.

        Plaintiffs Samuel Katz and Lynne Rhodes (“Plaintiffs”) submit their opposition to

Defendants Liberty Power Corp., LLC and Liberty Power Holdings, LLC’s (collectively,

“Defendants”) motion for leave to file a motion for summary judgment with pages in excess of

L.R. 7.1(b)(4). (ECF No. 299.)

        1.       Plaintiffs oppose excess page limits on Defendants’ memorandum of law to

because Defendants do not present good cause for additional pages, and at this point excess

briefing would unduly consume the resources of the Court and Plaintiffs, and lead to undue delay

of the proceedings.

        2.       In the parties’ Local Rule 7.1(a)(2) conference, Defendants represented to

Plaintiffs that they would move for summary judgment on (1) agency/vicarious liability, and (2)

whether an “automatic telephone dialing system” (“ATDS”) under 47 U.S.C. § 227(a)(1) was

Opposition to Defendants’ Motion for Leave to File   1                             No. 1:18-cv-10506
a Motion for Summary Judgment with Excess Pages
          Case 1:18-cv-10506-ADB Document 301 Filed 03/14/21 Page 2 of 4




used to make any of the calls to Plaintiffs. Plaintiffs could not take a position on their request for

excess pages without seeing their briefing first, and explained to Defendants that they did not

consent to the request as the Court had denied Defendants’ prior request for an extension of page

length in connection with Defendants’ prior summary judgment briefing. (See ECF No. 157.)

        3.       As good cause for the excess pages, Defendants cite supposedly “unique facts and

circumstances applicable to each of the four remaining counts in the Complaint,” and including

the calls made to Plaintiffs and Plaintiffs’ “requests to be placed on [Defendants’] internal do-

not-call list. . .” (ECF No. 299 ¶3.) But Defendants have not explained why their legal

arguments, in the memorandum for summary judgment, require excess pages. Defendants are

plainly able to address all the factual material in the record in their statement of facts under

Local Rule 56.1 (which does not have a similar page limit). The facts cited by Defendants’

motion for excess pages do not relate to either vicarious liability or to the definition of an ATDS.

        4.       Oversize briefs inevitably consume more time and attention by both Plaintiffs’

counsel and the Court, and—at this point (especially given Defendants’ refusal to offer a

deponent on its policies with respect to its telemarketers and to supplement their interrogatories

to identify which telemarketers used what telephone dialer and when)—might even cause further

delays to the briefing schedule. (Cf. ECF Nos. 269, 275 with ECF Nos. 293 at 10-11; 298)

        5.       The Court should also consider the rest of the record, which weighs against

further excess pages.1 In June 2019, Defendants sought leave to file up to forty (40) pages for

their first motion for summary judgment—and Plaintiffs opposed. (ECF Nos. 155, 156.) The

Court curbed Defendants, and permitted only five (5) excess pages. (ECF No. 157.) Before that
1
    Cf. APL Co. PTE. v. Valley Forge Ins. Co., No. 09-5641, 2011 WL 5101708, at *2 (N.D. Cal.
    Feb. 24, 2011) (“filing ad seriatim motions [for summary judgment] also bypasses the page
    limits set by the Civil Local Rules”; sua sponte striking second motion for summary
    judgment as remedy for prior piecemeal motion, and ordering defendant to show cause why
    leave should be granted for the filing of any further motions).

Opposition to Defendants’ Motion for Leave to File   2                                No. 1:18-cv-10506
a Motion for Summary Judgment with Excess Pages
          Case 1:18-cv-10506-ADB Document 301 Filed 03/14/21 Page 3 of 4




point, however, Defendants had filed 35 and 45-page motions to dismiss (ECF Nos. 56, 119)

with Plaintiffs’ consent (sometimes after the fact). (ECF Nos. 51-52, 120.) In June 2020, the

Court ruled it “does not presume any inappropriate intent on the part of Liberty Power and

understands that it must vigorously defend itself in this case, it would be unfair to Plaintiffs to

further delay these proceedings” for further developments on Defendants’ arguments in its

dispositive motions. (ECF No. 233 at 8.)

        6.       In the context of this case and specifically the motion for summary judgment

described by Defendants, the request for excess pages does not overcome the presumption in

favor of the existing page limitations.2


Dated: March 14, 2021             By:            s/Ethan Preston
                                                   David C. Parisi
                                                   dcparisi@parisihavens.com
                                                   Suzanne Havens Beckman
                                                   shavens@parisihavens.com
                                                   PARISI & HAVENS LLP
                                                   100 Pine Street, Suite 1250
                                                   San Francisco, California 94111
                                                   Telephone: (818) 990-1299
                                                   Facsimile: (818) 501-7852

                                                     Matthew R. Mendelsohn
                                                     mrm@mazieslater.com
                                                     MAZIE SLATER KATZ & FREEMAN, LLC
                                                     103 Eisenhower Parkway
                                                     Roseland, New Jersey 07068
                                                     Telephone: (973) 228-0391
                                                     Facsimile: (973) 228-0303

                                                     Yitzchak H. Lieberman
                                                     ylieberman@parasmoliebermanlaw.com
                                                     Grace E. Parasmo
                                                     gparasmo@parasmoliebermanlaw.com
                                                     PARASMO LIEBERMAN LAW
2
    See Roberts v. Bayhealth Med. Ctr., Inc., No. 13-1779, 2015 WL 5031961, *4 (D. Del. Aug.
    25, 2015) (“Local Rules limiting opening briefs [were] a necessity given the Court’s large
    docket”).

Opposition to Defendants’ Motion for Leave to File     3                             No. 1:18-cv-10506
a Motion for Summary Judgment with Excess Pages
          Case 1:18-cv-10506-ADB Document 301 Filed 03/14/21 Page 4 of 4




                                                     7400 Hollywood Boulevard, Suite 505
                                                     Los Angeles, California 90046
                                                     Telephone: (917) 657-6857
                                                     Facsimile: (877) 501-3346

                                                     John Fink
                                                     SIMS & SIMS LLP
                                                     53 Arlington Street
                                                     Brockton, Massachusetts, 02301
                                                     Telephone: (508)-588-6900
                                                     Facsimile: (508)-586-3320

                                                     Ethan Preston
                                                     ep@eplaw.us
                                                     PRESTON LAW OFFICES
                                                     4054 McKinney Avenue, Suite 310
                                                     Dallas, Texas 75204
                                                     Telephone: (972) 564-8340
                                                     Facsimile: (866) 509-1197

                                                     Attorneys for Plaintiffs Samuel Katz,and Lynne
                                                     Rhodes, on their own behalf, and behalf of all
                                                     others similarly situated

                                    CERTIFICATE OF SERVICE

I, Ethan Preston, hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF).

Dated: March 14, 2021             By:            s/Ethan Preston
                                                   Ethan Preston




Opposition to Defendants’ Motion for Leave to File      4                               No. 1:18-cv-10506
a Motion for Summary Judgment with Excess Pages
